Citation Nr: 1810273	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  10-01 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic low back disability, claimed as residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to November 1971. This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Service connection for a back injury was denied therein.  The Veteran appealed this determination.  During the pendency of the appeal, jurisdiction was transferred to the RO in Atlanta, Georgia.  In August 2013, the Veteran testified at this RO before the undersigned Veterans Law Judge.  The Board, after recharacterizing this matter as service connection for a chronic low back disability, claimed as residuals of a low back injury, remanded it for additional development in January 2014 and July 2014.

In a February 2015 decision, the Board denied service connection for a chronic low back disability, claimed as residuals of a low back injury.  The Veteran appealed the Board's decision.  In October 2015, the United States Court of Appeals for Veterans Claims (Court) issued an Order granting a Joint Motion for Remand (JMR) filed earlier that month.  The JMR called for the Board's decision to be vacated and for this matter to be remanded to the Board for readjudication consistent with its terms.  Subsequent to the Court's Order, this matter was remanded by the Board in April 2016, February 2017, and September 2017 for further development.  

FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's low back disability, diagnosed as degenerative arthritis and spondylosis, stenosis, and degenerative disc disease, was incurred during his active service.

CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for a low back disability diagnosed as degenerative arthritis and spondylosis, stenosis, and degenerative disc disease are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017). 
REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for the low back disability herein, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide this issue.  

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Arthritis (degenerative joint disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for a low back disability diagnosed in part as arthritis.  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  

Considering the claim for service connection for the Veteran's low back disability, in light of the record and the governing legal authority, the Board finds that the evidence is in relative equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's low back disability has been diagnosed as degenerative arthritis and spondylosis, stenosis, and degenerative disc disease.  See, e.g., treatment records dated in July 2005 and February 2009, and September 2014 VA examination.  He underwent multiple back surgeries to include a lumbar decompression surgery in 2005.  

In statements and testimony, the Veteran contends that his low back disability is the result of a back injury that occurred during service at the Army installation in Fort Wainwright, Alaska, after an accidental fall, in which he fell a distance of approximately 50 feet from a climbing pole after attempting to rescue a fellow serviceman who had climbed up the same pole and then had become frozen with fear.  See, e.g., claim dated August 2007 and January 2010 Form 9 Appeal.  He reports that his military occupational specialty (MOS) designation in service was that of a communications lineman, and that climbing telephone poles was part of his duties in this capacity.  See statement received in February 2014.  The Veteran claims that he sustained injuries to two discs in his back and was hospitalized for a period of 2-3 weeks.  Id.  He states that he continued to experience chronic low back pain ever since this injury.  He testified that he was treated by his family doctor, Dr. D., for his back injury in February 1972 but that this doctor has since died and records are thus unavailable.  The Veteran submitted an April 2013 witness statement from his sister, who alleged that he had persistent back problems since service after an injury, and an April 2013 witness statement from his former spouse, who reported that she knew him personally since 1973 and that she noticed that he displayed outward signs of having chronic low back pain throughout the entire time that she has known him.

In June 2016, the National Personnel Records Center (NPRC) confirmed that the search for the Veteran's in-service inpatient clinical records for a back injury at Bassett Army Community Hospital produced negative results.  However, his DD 214 shows that his MOS was that of a field wireman.  His service personnel records show that he served in the U.S. Army in Alaska.  Due consideration shall be given to the places, types, and circumstances of his service, as shown by his service record and all the medical and lay evidence.  38 U.S.C.A. § 1154(a). 

As a lay person, the Veteran is competent to report symptoms of back pain.  Furthermore, he indeed is competent to state that the low back pain he experiences today is similar to the one he suffered in service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a lay witness is competent to testify to that which he/she has actually observed and is within the realm of his personal knowledge).  His statements and testimony as to ongoing low back pain since service are credible as they are consistent with his circumstances of service.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Veteran has presented competent and credible evidence of continuous low back symptoms existing since service.  

With regard to the matter of nexus, the Board acknowledges that there are unfavorable VA opinions of record.  On VA examination in September 2014, the Veteran was medically examined by VA and diagnosed with degenerative arthritis of his spine and spondylosis.  Based on his examination of the Veteran and a review of his claims folder and pertinent clinical history, including his reported history of a back injury in service after falling from a high pole, the examining VA physician opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that there was no evidence other than the Veteran's reports of a low back injury during service.  However, the examiner noted that the Veteran did in fact give a convincing history of his in-service fall from a telephone pole and explained that his in-service hospital records documenting treatment of his back injury have been lost.  The examiner concluded that, if such an injury in fact occurred, then service connection for the low back disability should be granted.  

In August 2016, a VA examiner opined that the Veteran's low back disorder was less likely than not incurred in or caused by service as his service treatment records do not document his current low back conditions.  He was treated for a back disability 20 years after service and engaged with a labor-intensive occupation after service that would be inconsistent with herniated discs in service.  However, the examiner's rationale that the Veteran had a post-service labor-intensive occupation is in part inconsistent with the other evidence of record as on the September 2014 VA examination the examiner noted that after service the Veteran worked in the aerospace industry for approximately 8 years and due to problems sitting or standing worked in sales until 2004.  The United States Court of Appeals for Veterans Claims has found that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Nevertheless, as discussed above, the Board finds that the Veteran has presented credible evidence of his fall in service causing injuries to his low back.  To the extent that the August 2016 VA examiner focused on back injuries that the Veteran may have incurred not in service, as it is not possible to distinguish the effects of the nonservice-connected disorder from those of the service-connected disorder, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Moreover, and of significant import, the Veteran's treating doctor, who has been treating him since 1998, opined that the Veteran has a history of low back pain due to injuries sustained in service.  See December 2016 letter from the Veteran's private doctor.  Further, private medical records received in May 2017 include entries dated in September 2007 and November 2010.  The September 2007 entry shows that the Veteran had a longstanding history of back pain as he suffered multiple injuries in the past including falling off a pole in service.  The November 2010 entry shows that the Veteran had surgeries on his back, that his pain began during service when he fell off a telephone poll, and that the pain has continued without improvement since service.  

Thus, there is evidence for and against a finding that the Veteran's low back disability-diagnosed as degenerative arthritis and spondylosis, stenosis, and degenerative disc disease-is related to service.  As neither is more probative, the Board finds that the evidence in this case is so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the evidence here is in relative equipoise (meaning that the evidence for and against the Veteran's claim is essentially equal), entitlement to service connection for a low back disability is granted.  

ORDER

Service connection for a low back disability, diagnosed as degenerative arthritis and spondylosis, stenosis, and degenerative disc disease, is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


